Citation Nr: 1508578	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  07-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served with the New Philippine Scouts from January 1946 to December 1948.  He died in August 1998.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a Travel Board hearing in September 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In an October 2014 Board decision, the Board remanded the case for further evidentiary development.  The case is back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the transcript from the September 2014 Travel Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in August 1998 and that the immediate cause of death was respiratory failure, which was due to or a consequence of severe chronic obstructive pulmonary disease (COPD), which was due to or a consequence of nicotine addiction.   The death certificate also listed hypertension, gout, hypercholesteremia, arthritis, and reflex gastritis as other significant conditions contributing to death.

2.  Service connection was not in effect for any disability at the time of the Veteran's death. 

3.  The preponderance of the credible and probative evidence of record is against finding that the Veteran's death was caused by a disability incurred in or aggravated by service or is etiologically related to any incident or disease during the Veteran's active service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed to the Veteran's death.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1137, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in October 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  The Board also instructed the AOJ to obtain all pertinent VA treatment records, to include any records from the San Francisco VA Medical Center (VAMC).  In November 2014, the AOJ requested that the appellant identify any outstanding treatment records for the Veteran; the appellant did not respond to this request.  In November 2014, the AOJ also requested treatment records from the San Francisco VAMC; the San Francisco VAMC indicated that it did not have any records for the Veteran.  The AOJ readjudicated the Veteran's claim for entitlement to service connection for the cause of the Veteran's death in a January 2015 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in June 2006 and July 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The June and July 2006 letters informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, and what information and evidence was needed to support a claim for DIC. As such, the Board concludes that the letters provided the information to the Appellant prescribed in Hupp.

The Board also concludes VA's duty to assist has been satisfied.  

Initially, the Board notes that the Veteran's service treatment records (STRs) are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

Although no private medical records have been obtained, the RO attempted to obtain any private records identified by the appellant.  The appellant identified Dr. E.L. as treating the Veteran for asthma; however, in a response dated in October 2006, Dr. E.L. indicated that he did not have any records available on the Veteran.  The Board further notes that Dr. E.L. was the coroner listed on the Veteran's death certificate.  Moreover, the record does not indicate, nor has the appellant indicated the Veteran was in receipt of Social Security Administration (SSA) disability.  

The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim.  The Board notes that the duty to assist is a two-way street.  If the appellant wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991). 

Although a VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case, the Board finds that there is no reasonable possibility that such a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). See also 38 U.S.C.A. § 5103A(a).  As will be discussed below, the appellant has claimed that the Veteran's death was caused by respiratory problems.  She has asserted that he did not have breathing problems when she first met him, but he had asthma after service.  She also contended that the Veteran had arthritis and back problems in service.

Although there are instances in which lay testimony can serve to suggest an association between service and the claimed disability or death so as to warrant the need for a VA medical opinion, the Board finds that the appellant's assertions are all far beyond the competence of a lay person, particularly in light of the contemporaneous medical evidence identifying the cause of the Veteran's death as respiratory failure, which was due to or a consequence of severe COPD, which was due to or a consequence of nicotine addiction.  Given the persuasive evidence establishing the cause of the Veteran's death, and the speculative nature of the appellant's lay assertions, the Board finds that obtaining a VA medical opinion in this case is unnecessary.

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the appellant was assisted at the September 2014 Board hearing by an accredited representative, and, during the hearing, the Veterans Law Judge fully explained the issues on appeal and the types of evidence needed to support the claims.  The Veterans Law Judge and the Veteran's representative asked questions during the Board hearing regarding the appellant's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or her representative.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.


III.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  The Board notes the claims file does not include a diagnosis of any disease listed within a year of service.  As such, service connection on a presumptive basis is not warranted.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in August 1998.  The Veteran's death certificate listed the cause of death as respiratory failure, which was due to or a consequence of severe COPD, which was due to or a consequence of nicotine addiction.   The death certificate also listed hypertension, gout, hypercholesteremia, arthritis, and reflex gastritis as other significant conditions contributing to death.  At the time of the Veteran's death, he was not service connected for any disabilities.

The appellant, the Veteran's widow, has claimed that the Veteran's death was caused by respiratory problems.  She has asserted that he did not have breathing problems when she first met him, but he had asthma after service.  She also contended that the Veteran had arthritis and back problems in service.

Having reviewed the record, the Board finds the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board found the most probative evidence to be the medical records contemporaneous to his death.  Specifically, the Board has reviewed the Veteran's autopsy report and the determination by the coroner that the Veteran's cause of death was respiratory failure, which was due to or a consequence of severe COPD, which was due to or a consequence of nicotine addiction.  The coroner also listed hypertension, gout, hypercholesteremia, arthritis, and reflex gastritis as other significant conditions contributing to death.  The Board finds the cause of death listed on the death certificate as concluded after a thorough autopsy is afforded great weight and does not support a link between the Veteran's death and service.  

The record includes no medical findings linking the cause of death to service.  The Board has considered the lay evidence offered by the appellant.  This includes her statements, in which she asserted her belief that the Veteran did not have breathing problems prior to service, but suffered from asthma after his active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran had a respiratory disability during service and the particular cause of any respiratory disability, to include asthma or severe COPD, is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  As asthma and severe COPD are not simple medical conditions capable of lay diagnosis, the appellant is not competent to render such diagnosis.  Furthermore, the determination as to the etiology of the Veteran's respiratory disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Here, no connection based on causation has been proposed between the Veteran's severe COPD and resulting respiratory failure and his military service, except for the appellant's own bare statements that are not competent for reasons stated herein.  In this regard, the Board notes that service connection may not be based on a resort to pure speculation or even remote possibility.  See Slater v. Principi, 4 Vet. App. 43 (1993); 38 C.F.R. § 3.102.  The Board notes that although the Veteran filed a claim for nonservice-connected pension benefits in December 1994, for asthmatic attacks with shortness of breath and wheezing and degenerative arthritis, he also indicated that these problems began in 1992, more than forty years after his service.  In this case, attributing the cause of the Veteran's death to service would require resort to pure speculation based on assertions that are beyond the competence of the appellant.  

The coroner found that the cause of the Veteran's respiratory failure was his severe COPD resulting from his nicotine addiction for the past 30 years.  The Board notes that for claims received by the VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300.  As the appellant filed her claim after this date, service connection may not be granted on that basis.  The Board sympathizes with the appellant in the loss of her husband and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  

For the reasons and bases set forth above, the Board must conclude that the preponderance of evidence is against granting service connection for the Veteran's cause of death, and the benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


